*904ORDER
PER CURIAM.
Employee, Mary L. Aurell, appeals the decision of the Labor and Industrial Relations Commission (“Commission”) denying her unemployment benefits. Employee claims the Commission erred in: (1) finding that Employer, May Department Stores Inc., provided reasonable accommodations to Employee; and (2) failing to consider the suitability of the position offered to Employee.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).
We affirm the judgment.